United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2840
                                  ___________

William Carter,                        *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Jay Englehart,                         *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: June 6, 2008
                               Filed: August 15, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       William Carter, who is civilly committed to the Missouri Sexual Offender
Treatment Center (MSOTC), appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against an MSOTC psychiatrist, arising out
of the involuntary administration of a psychotropic medication.

      To begin, we note that Carter’s ineffective-assistance-of-counsel argument is
unavailing. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (there is no

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
statutory or constitutional right to effective assistance of counsel in civil case). We
also decline to address claims that he raises for the first time on appeal. See Poolman
v. City of Grafton, 487 F.3d 1098, 1101 (8th Cir. 2007) (declining to consider claim
raised for first time on appeal).

       Regarding Carter’s claim of a civil rights violation, we have carefully reviewed
the record and considered Carter’s arguments on appeal, and we conclude that
summary judgment was appropriately granted. See Johnson v. Hamilton, 452 F.3d
967, 971-72 (8th Cir. 2006) (de novo standard of review). We also agree with the
district court that Carter’s negligence and medical malpractice claims are not
cognizable under section 1983, see Alberson v. Norris, 458 F.3d 762, 765 (8th Cir.
2006); Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997), and we find no
abuse of discretion in the court’s decision not to exercise supplemental jurisdiction
over these state-law claims, see Johnson v. City of Shorewood, 360 F.3d 810, 819 (8th
Cir. 2004). However, we modify the judgment to clarify that the dismissal of Carter’s
state-law claims was without prejudice, see Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir. 1996) (per curiam), and we affirm the judgment as modified, see 8th
Cir. R. 47B.
                        ______________________________




                                         -2-